Citation Nr: 1637870	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  11-28 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

B. Elwood, Counsel





INTRODUCTION

The Veteran had active military service from September 1967 to September 1969, and from June 1971 to October 1971.  

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO, inter alia, denied a rating in excess of 10 percent for PTSD.  The Veteran filed a notice of disagreement (NOD) in October 2010, and the RO issued a statement of the case (SOC) in October 2011.  The Veteran filed a substantive appeal (via a statement accepted in lieu of VA Form 9, Appeal to Board of Veterans' Appeals) later in October 2011.  The RO continued to deny a higher rating (as reflected in a November 2011 supplemental SOC (SSOC)). 

In August 2013, the Board remanded the claim for an increased rating for PTSD to the agency of original jurisdiction (AOJ) for further development.  After accomplishing the requested actions (to the extent possible), a Decision Review Officer (DRO) granted an increased (50 percent) rating for PTSD, from August 17, 2009, by way of a March 2015 decision.  The AOJ denied a rating in excess of 50 percent for PTSD (as reflected in a March 2015 SSOC), and returned this matter to the Board for further consideration.

In July 2015, the Board again remanded the claim for an increased rating for PTSD to the AOJ in order to have the Veteran's electronic claims file rebuilt and for readjudication of his increased rating claim.  After accomplishing the requested actions, the AOJ continued to deny the claim for a rating in excess of 50 percent for PTSD (as reflected in a March 2016 SSOC), and returned this matter to the Board for further consideration.

As a final preliminary matter, it is noted that, in the July 2015 remand, the Board characterized the matter on appeal as one for increased rating for PTSD, rated as 10 percent disabling prior to August 17, 2009, and as 50 percent disabling thereafter.  However, a 50 percent rating for PTSD has been granted for the entire claim period under consideration (as reflected in the March 2015 DRO decision).  Hence, the matter on appeal has been re-characterized as reflected on the title page.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file that contains pertinent evidence and documents.  All evidence has been reviewed.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the current claim for increase, the Veteran has manifested psychiatric symptoms of the type and extent, frequency and/or severity (as appropriate) that suggest occupational and social impairment with major deficiencies in most areas, such as family relations, judgment, thinking, and mood; total social and occupational impairment has not been shown.

3.  The schedular criteria have been adequate to rate the Veteran's PTSD at all points pertinent to this appeal, and no claim of unemployability due to PTSD has been raised.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a 70 percent but no higher rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, General Rating Formula for Mental Disorders (for Diagnostic Codes (DCs) 9201-9440 (2015). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, an August 2009 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for an increased rating for his service-connected PTSD, as well as what information and evidence must be submitted by the Veteran, and what information would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The January 2010 RO rating decision reflects the initial adjudication of the claim after issuance of the August 2009 letter.  Hence, this letter meets Pelegrini's and Dingness/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's VA and private treatment records, all available Social Security Administration (SSA) disability records, as well as the reports of September 2009, September 2011, and July 2014 VA psychiatric examinations.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with the claim, prior to appellate consideration, is required. 

As for the August 2013 and July 2015 remands, the Board finds that the AOJ has complied with the prior remand directives with respect to the claim decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  The Veteran's entire electronic claims file has been rebuilt and all evidence has been associated with the VBMS and/or Virtual VA electronic files.  The Veteran's representative submitted the records from Lifespan Counseling Associates (Lifespan) and Dr. D.A. that were referenced in the August 2013 remand and informed the AOJ that the entirety of these records had been submitted and that no further AOJ action was necessary to obtain the records (see a December 2013 letter from the Veteran's representative).  Also, the Veteran was examined in July 2014 for purposes of assessing the severity of his service-connected PTSD.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Therefore, the following analysis is undertaken with the possibility that staged rating may be appropriate.

The RO has assigned ratings for the Veteran's PTSD under 38 U.S.C.A. § 4.130, DC 9411.  However, the actual criteria for rating psychiatric disabilities other than eating disorders are set forth in a General Rating Formula for Mental Disorders (General Rating Formula).  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

To warrant the next higher, 70 percent rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The Board recognizes that, in Mauerhan v. Principi, 16 Vet. App. 436 (2002), the United States Court of Appeals for Veterans Claims (Court) stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. However, the Court further indicated that without those examples, differentiating a 30 percent rating from a 50 percent rating would be extremely ambiguous.  Id. at 442.

In Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013), the Court also held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Court further held that, in assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by a veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  See Id. at 118; see also March 2014 Memorandum decision. 

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the American Psychiatric Associations's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness".  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

The Board notes, parenthetically, that VA recently updated references in its regulations to the Fifth Edition of the DSM (DSM-5) which, among other things, eliminates GAF scores.  However, the changes do not apply to claims, such as this one,  that were certified for appeal to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).  

In the present case, the Veteran reported during a September 2009 VA psychiatric examination that he was not receiving any psychiatric treatment and that his psychiatric symptoms had not been present during the previous year.  He experienced impaired sleep (i.e., had trouble falling asleep and would frequently wake up at night), "sweaty nightmares," obsessive/ritualistic behavior (i.e., he washed his hands every time he went out or came inside), a feeling of being deserted, nervousness, tenseness, loss of interest, and lack of motivation.  Also, he experienced anxiety attacks with associated lack of confidence.  These episodes occurred up to 12 times a week and lasted for approximately 25 minutes at a time.  He felt as if he had "too many things going on" and it was hard to accomplish simple tasks.  He was married to his fifth wife for 25 years and got "along well with [his] wife and children."  He met with a cousin "once in awhile," but did not have any friends, did not have many leisure pursuits, and stayed at home most of the time.  He went grocery shopping with his wife, but he generally avoided going out because it made him feel uneasy and he felt as if he was being watched.  There was a history of two suicide attempts when he drank too much after his mother's death and overdosed on pills.  Also, he had "a pretty bad history of violence" where he would lose control and engage in physical violence, but the most recent incident occurred in approximately 1998.  He retired from construction work in 1990 due to a medical (physical) problem and received workman's compensation.

With respect to specific PTSD symptoms, it was noted that the Veteran experienced recurrent and intrusive distressing recollections of the traumatic event (including images, thoughts, or perceptions); recurrent distressing dreams of the event; intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the event; efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that aroused recollections of the trauma; markedly diminished interest or participation in significant activities; difficulty falling or staying asleep; difficulty concentrating; and an exaggerated startle response.  In addition, the Veteran experienced anxiety, depression, sleep problems, and "strange thoughts," he avoided crowds, and he was unable to handle loud noises.

Examination revealed that the Veteran was casually dressed.  He exhibited psychomotor activity in that there was hand wringing and he appeared anxious and restless throughout the examination.  For instance, he stood up from his chair several times, walked around and sat again, and took smoking breaks.  Also, his affect was constricted, his mood was anxious/hopeless, his attention was impaired (i.e., he was unable to perform a serial seven test, experienced difficulty performing a serial three test, and made one error when spelling the word "house" backwards), there was circumstantiality of his thought process, his judgment was impaired in that he did not understand the outcome of his behavior, remote memory was mildly impaired, and recent memory was moderately impaired.  The Veteran reported that he would sometimes hear his name being called and heard "screaming a lot," but there were no other hallucinations.  His speech was unremarkable, he was cooperative with the examiner and did not exhibit any inappropriate behavior, he was fully oriented, thought content was unremarkable, there were no delusions, his insight was intact and he understood that he had a problem, he interpreted proverbs appropriately, there were no homicidal or suicidal thoughts, his impulse control was fair and there were no episodes of violence, he was able to maintain minimum personal hygiene, and he did not have any problems with activities of daily living.  

The Veteran was diagnosed as having mild to moderate chronic PTSD and a GAF score of 46 was assigned, indicative of serious impairment.  The examining psychiatrist concluded that the Veteran experienced "moderate impairment of personal, family and employment functioning."  He did not go out much, had no friends, and generally had no interest in a social life.  He was not able to relate well to people and tried to avoid contact due to anxiety, depression, and sleep problems.  He lacked self-confidence and this resulted in avoidance behavior.  Overall, the examiner indicated that PTSD signs and symptoms resulted in deficiencies in thinking (the Veteran felt hopeless and believed that he was not able to perform his duties as a father and husband), family relations (the Veteran was not able to maintain an optimum level of family relationships), work (the Veteran was unemployed), and mood (the Veteran experienced depression and feelings of hopelessness).  Also, there was reduced reliability and productivity due to PTSD symptoms of anxiety, depression, insomnia, hopelessness, and an inability to socialize.  The prognosis for improvement of the Veteran's psychiatric disability and his impairment of functional status was limited.  

The report of a September 2011 VA psychiatric examination reflects that the Veteran reported that he remained married to his fifth wife of 25 years and that they lived together with their 25-year old son.  His wife and son were "both supportive of him and tr[ied] to help him with his anxiety."  They worked outside of the home and called to check on the Veteran 2 to 3 times per day.  The Veteran had a couple of friends with whom he occasionally spoke on the telephone, but he had not seen them in a couple of years.  He saw a cousin every 3 to 4 months and they spoke on the telephone every few weeks.  He otherwise described himself as "a good loner" and explained that this allowed him to avoid dealing with anything.  He did not like conflict and experienced difficulty setting limits with others, even when it inconvenienced him or caused him problems.  He frequently went shopping with his wife and walked several miles per week in order to get out of the house.  He was no longer able to drive much because of poor eyesight due to macular degeneration.  He did not have any social outlets or productive activities and no longer had the motivation or energy to engage in household activities (e.g., cleaning the house, lawn and garden care).  As for employment, the Veteran had not worked since 1979 and was on disability retirement for a work-related injury.  He received workman's compensation and was considered totally disabled and unemployable.

The Veteran also reported that he tried to ignore his feelings about his physical, emotional, and spiritual self.  His family would become upset because he did not "tune in to his surroundings" and would hurt himself.  For example, he would fall down instead of sitting or lying on the floor and would carelessly flail his arms and hurt his arms or hands.  In describing this behavior, he explained that he was "detached from [himself]."  A Beck Depression Inventory II was completed and the Veteran scored a 42 which was indicative of an overall severe level of symptomatology.  The severe symptoms included punishment feelings, self-criticalness, agitation, loss of interest, less sleep, increased appetite, tiredness or fatigue, and loss of interest in sex.  Moderate symptoms included pessimism, loss of pleasure, guilty feelings, crying, indecisiveness, and impaired concentration.  Mild symptoms included sadness, past failure, self-dislike, feelings of worthlessness, loss of energy, and irritability.

Moreover, the Veteran reported that he experienced panic attacks almost every day upon awakening.  The panic attacks were secondary to worry about his upcoming day, would last for approximately 45 to 60 minutes at a time, and were associated with sweating, a cold feeling, muscle tension/spasms, heart "fluttering," and shallow breathing.  He felt the need to "have an escape from a situation" and would get down on himself and criticize himself for not knowing what to do or for making mistakes.  He easily lost confidence in himself, sometimes did not ask for help when in need because he did not like to cause anyone problems, and always expected something bad to happen.  A Beck Anxiety Inventory was completed during the examination and the Veteran scored a 32, indicative of severe symptoms.  The items marked severe were fear of the worst happening, dizziness or lightheadedness, nervousness, fear of losing control, and sweating (not due to heat).  The items marked moderate were numbness or tingling, an inability to relax, heart pounding or racing, feeling terrified, difficulty breathing, and indigestion or discomfort in the abdomen.  A PTSD Symptom Scale Interview was also performed and the Veteran scored a 37, indicative of a severe level of PTSD symptomatology. He was surprised when presented with the results of the questionnaires administered during the examination because he did not know that he "was that bad off" and he indicated that he "even minimized some of his responses in an effort to 'build himself up.'"  His anxiety and mood had worsened since his birthday in March 2011, but he could not identify any cause or trigger for his increased symptoms.  Although he had previously been diagnosed as having bipolar affective disorder, he did not endorse any manic symptoms during the September 2011 examination and did not exhibit any signs or symptoms of mania.  He had not taken any psychotropic medications or been seen by a psychiatrist since the September 2009 VA psychiatric examination.

As for the pertinent PTSD diagnostic criteria, it was noted that the Veteran persistently re-experienced a traumatic event in terms of recurrent and distressing recollections of the event (including images, thoughts, or perceptions), recurrent distressing dreams of the event, acting or feeling as if the traumatic event were recurring, and intense psychological distress and physiological reactivity at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  There was persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness in terms of efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that aroused recollections of the trauma; an inability to recall an important aspect of the trauma; markedly diminished interest or participation in significant activities; a feeling of detachment or estrangement from others; and a restricted range of affect.  Lastly, there were persistent symptoms of increased arousal in terms of difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  In addition to the above-described symptoms, the Veteran also experienced a depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; impairment of short and long term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).

Examination revealed that the Veteran was fully alert, fully oriented, and casually dressed with adequate hygiene and grooming.  He was cooperative with the examiner and his speech was of normal volume, rate, and rhythm.  He was sometimes tangential and required redirection, but his thought process and content was coherent and generally goal directed, there were no psychotic processes or overt paranoia or delusions, his cognitive function was grossly intact, and his intellectual level was average.  He displayed mild psychomotor agitation (fidgeting with his hands), he reported memory problems (particularly with recent and remote memory) and some problems with immediate recall, his mood was sad and anxious, he had a moderate range of affect, and he became tearful while relating things about which he felt guilty or sad.  He understood that he had a problem and his judgement was intact, but he had poor insight into his own thoughts, feelings, and behaviors.  Also, there was no suicidal or homicidal ideation.

Diagnoses of PTSD and depressive disorder not otherwise specified (NOS) were provided and a GAF score of 43 was assigned, indicative of serious impairment.  The psychologist who conducted the examination indicated that it was not possible to differentiate what portion of the Veteran's symptoms was attributable to each diagnosed psychiatric disability because anxiety and depression frequently co-occur and are inextricably linked in terms of symptom experience and presentation and the Veteran's clinical picture was complicated by likely longstanding personality issues.  The examiner also indicated that the Veteran's psychiatric symptoms resulted in occupational and social impairment with reduced reliability and productivity (i.e., the criteria for a 50 percent rating under the General Rating Formula).

Medical records dated from February 2012 to October 2013 indicate that the Veteran reported that he experienced impaired sleep, nightmares, constant anxiety, depression, panic attacks, and auditory hallucinations.  He had been experiencing problems with anger since 2005 and was treated at Lifespan between December 2012 and April 2013 for anger management.  At that time, he reported that he and his wife did not get along and that he was very angry at his wife because they did not have sex, she worked long hours, and she was critical of the Veteran.  There were some days he was so depressed that he wanted to commit suicide, but there was no intent or plan.  He was not taking any psychiatric medications.  An examination at Lifespan conducted in December 2012 revealed that the Veteran's appearance was disheveled and that he cried throughout the examination.  His motor activity was agitated, his affect was labile, his mood was dysphoric and anxious, his thought process was tangential, and his speech was excessive, rambling, and disorganized.  His thought content was intact, his attitude was cooperative, he was fully oriented, and there was no evidence of any delusions or psychotic symptoms.  A medical professional from Lifespan indicated on a June 2013 "Termination Summary" that the Veteran was suffering from "severe emotional problems which adversely impact[ed] all aspects of functioning."  The Veteran was diagnosed as having severe recurrent major depression and PTSD and a GAF score of 35 was assigned, indicative of major impairment.

Additional examinations conducted during the period from September 2011 to October 2013 at Providence Physicians reveal that the Veteran's mood was anxious and depressed, but that his insight was good, he was fully oriented, and his memory was intact.  He was diagnosed as having generalized anxiety disorder.

A July 2014 VA psychiatric examination report indicates that the Veteran remained married to his wife of approximately 30 years and that they lived with their adult son.  He spoke about politics and joked around with his son, but the Veteran was generally very serious and did not "goof off," in large part because of his medical problems and related pain and fear.  For instance, he feared going out in public and losing control of his bowels due to irritable bowel syndrome.  He tried to hide his medical problems, anger, and guilt from his wife and son because he did not want them to worry about his emotional status.  He and his wife had a limited sexual relationship because he was "not deserving of pleasure or happiness" and it was difficult for him to lie on his stomach.  He occasionally went shopping with his wife when he felt up to it, they went to church a few times each year, and they went out to dinner approximately 2 times per week. 

With respect to social contacts outside of family, the Veteran reported that he and his wife did not have any couple friends and spent most of their leisure time together.  He spoke approximately every 2 to 4 weeks with a couple of veteran friends and his cousin and there were occasional in-person visits.  He did not belong to any social clubs or veterans groups.  As for daily activities, the Veteran had not been employed during the previous 3 years.  He stayed busy at home when he was not bothered by his hands.  For instance, he cooked, cleaned, and performed other "odds and ends."  He had compulsive behaviors in that he sometimes washed the laundry more than once and would redo housework already performed by his wife.  He performed such activities to keep his "mind from thinking."  He did not like himself and had lost self-confidence.  His ability to drive was limited because of vision problems and his worries that he would be late or forget the directions.  He was no longer able to mow the lawn, but he attempted to perform other yard work.  

In addition, the Veteran reported that he had not taken any psychotropic medications and was reluctant to take any such medications.  He acknowledged his treatment at Lifespan and indicated that such treatment was for "uncontrollable nerves" at his physician's insistence.  He found this treatment helpful in adjusting to his physical limitations (e.g., with his hands) and dealing with his fears of the future, but he stopped going to such therapy because although he felt desperate, he was "not desperate enough to keep going" and did not want to spend a lot of money for co-pays.  He had not received any other psychiatric treatment since that time.  He experienced passive suicidal ideation, but there was no active plan or intent and there were no suicide attempts during the previous 3 years.  There was no homicidal ideation or any auditory/visual hallucinations.

As for PTSD symptoms, the psychologist who conducted the examination concluded that the Veteran did not meet the criteria for a diagnosis of PTSD at the time of the examination.  Specifically, the Veteran thought about past military experiences approximately 1 to 2 times per week, but he had not thought about the traumatic events related to his psychiatric stressor "in at least a few months," had not experienced any intense or prolonged psychological distress/ marked physiological reactions when exposed to internal or external cues that symbolized or resembled an aspect of the traumatic event in the previous few weeks, and did not experience any distressing dreams related to the traumatic event or dissociative reactions/symptoms.  He was highly anxious about his health and future (especially in light of increasing physical limitations), was sad and tearful during the examination, and reported a high degree of depression.  His wife reported that when she saw the Veteran during evenings and weekends he was sad 15 to 20 percent of the time.  He felt ill much of the time and that affected his attitude.  

Moreover, the Veteran felt close to his wife and two veteran friends and enjoyed spending time with his wife and son, eating out, spending time in the hot tub, and playing with his dog.  He rated his general mood as 7/10, which his wife agreed with based upon her observations.  He was not generally irritable except for when he was in pain and he had not been involved in any verbal altercations in the previous few weeks.  He occasionally worried about the locations of the bathrooms in public places depending on his health status, but there was no other reported hypervigilance.  There was no reckless or self-destructive behavior and no exaggerated startle response.  The Veteran reported that he was experiencing worsening memory problems and objective examination revealed that his remote and recent memory was mildly/moderately impaired, but his immediate memory seemed normal.  He experienced sleep disturbance, but this was related to awakening at night due to neck, stomach, and back pain.  

In sum, the examiner concluded that the Veteran did not endorse sufficient symptoms to qualify for a diagnosis of PTSD, but the examiner explained that PTSD symptoms tend to wax and wane and that it was not outside the realm of possibility that the Veteran's symptoms may be exacerbated at some point (possibly in response to declining health, worsening cognitive functioning, and/or social isolation.)  The Veteran denied symptoms that would support a diagnosis of panic disorder and phobias (including social anxiety, obsessions, and compulsions).  Although he had some behaviors that might be considered compulsive (e.g., re-washing the laundry and re-doing housework), there was a functional component to those behaviors (i.e., keeping him busy and providing a distraction) and the behavior was not in keeping with truly compulsive behaviors that could not be controlled and that cause distress and inhibit daily living.

Given the Veteran's tendency to worry excessively and his difficulty with controlling his anxious expectations, he qualified for a diagnosis of generalized anxiety disorder based upon his anxiety, restlessness, feeling on edge, fatigue, impaired concentration, irritability, and muscle tension.  He also appeared to qualify for a diagnosis of adjustment disorder with depressed mood.  A GAF score of 45 was assigned, reflecting serious symptoms or impairment in functioning (few friends, periodic confusion, constant preoccupation with his health status, difficulty controlling his anxiety and feeling frequently overwhelmed by worry, and occasional passive suicidal ideation).  The symptoms associated with his psychiatric diagnoses included a depressed mood; anxiety; chronic sleep impairment; mild memory loss (i.e. forgetting names, directions, or recent events); speech that was intermittently illogical, obscure, or irrelevant; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances (including work or a worklike setting); and suicidal ideation.

Examination revealed that the Veteran was alert and fully oriented, had adequate hygiene and grooming, and was cooperative and candid with the examiner.  He had poor eye contact (mainly due to macular degeneration and vision problems) and psychomotor agitation (fidgeting, hand movements).  His speech occasionally had increased pacing and push, but it was spontaneous and fluent, was generally within normal limits for volume, rate, and rhythm, and was interruptable.  Thought process was coherent, linear, and goal directed, there was a logical flow of ideas (although redirection and focusing was required), and there was no evidence of any delusions, paranoia, or hallucinations.  Thought content contained themes of anxiety (especially about the Veteran's health).  Cognitive functioning was grossly intact, the Veteran's mood was anxious and sad, his affect was labile, his judgment was intact, and his insight was poor.  Also, he occasionally experienced passive suicidal ideation, but there was no active plan or intent and there was no homicidal ideation.

The Veteran was diagnosed as having generalized anxiety disorder and adjustment disorder with depressed mood.  The clinical psychologist who conducted the examination indicated that it was not possible to differentiate what symptoms were attributable to each diagnosis because anxiety and depression frequently co-occur and are inextricably linked in terms of symptom experience and presentation.  In addition, the Veteran's symptom picture was complicated by issues related to his physical symptoms, including chronic pain, and the nexus of mental health symptoms and somatic complaints.  

Moreover, the examiner concluded that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although the Veteran generally functioned satisfactorily with normal routine behavior, self-care, and conversation (i.e., the criteria for a 30 percent rating under the General Rating Formula).  It was not possible to differentiate what portion of the occupational and social impairment was caused by each diagnosed psychiatric disability because anxiety and depression tend to overlap and co-vary in their symptoms.  Hence, it was not possible to determine with any accuracy the extent to which one disorder or the other independently impaired the Veteran's psychosocial adjustment, quality of life, or level of functioning.  However, an estimate of impairment based on the Veteran's presentation might be 70 to 75 percent due to anxiety and 25 to 30 percent due to depression.

In a January 2015 letter, J.E. Flexman, Ph.D. reported that he had evaluated the Veteran and that he met the criteria for PTSD based upon DSM-V criteria.  Also, the criteria for a 50 percent rating under the General Rating Formula were met, based solely on the PTSD.  There was no further explanation or reasoning provided for this opinion.

Initially, the Board notes that the Veteran has been diagnosed as having non-service-connected psychiatric disabilities other than PTSD during the claim period, including depressive disorder NOS, major depression, generalized anxiety disorder, and adjustment disorder with depressed mood.  However, where an examiner is unable to distinguish the symptoms of a service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140   (1996)). 

There is no evidence to clearly distinguish the symptoms of the Veteran's service-connected PTSD from his other diagnosed nonservice-connected psychiatric disabilities.  Moreover, the examiners who conducted the September 2011 and July 2014 VA examinations explained that the symptoms of the Veteran's various psychiatric diagnoses could not be separated because the diagnoses were interrelated.  Thus, the Board will attribute all of the Veteran's psychiatric symptoms to PTSD for the purposes of assessing the severity of that disability.  Id.   

Considering the pertinent evidence in light of the applicable rating criteria and considerations, the Board finds that, resolving all reasonable doubt in the Veteran's favor, he has manifested psychiatric symptoms of the type and extent, frequency and/or severity, as appropriate, to result in major deficiencies in most of the areas needed for a 70 percent rating under the General Rating Formula during the entire claim period. 

 Despite the fact that the Veteran stopped working due to a work-related physical disability and he has been unemployed during the entire claim period, the evidence nonetheless indicates some potential occupational impairment due to his PTSD.  For example, the September 2009 VA examination report reflects moderate impairment of occupational functioning.  Although he has remained in a long-term marriage and has reported on several occasions that he has a good relationship with his wife and son, his marriage has nonetheless been impaired, at least in part, due to his psychiatric disability.  For instance, their relationship has been impaired due to the Veteran's anger and irritability (and the Veteran received treatment for anger management from December 2012 to April 2013, at which time he reported that he and his wife did not get along), he and his wife have a limited sexual relationship because the Veteran feels as if he is "not deserving of pleasure or happiness," and the examiner who conducted the September 2009 VA examination indicated that the Veteran was not able to maintain an optimum level of family relationships due to his psychiatric disability.  Also, his symptoms of occasionally impaired judgment, occasional nightmares, impaired concentration and memory, occasional auditory hallucinations, anxiety, depression, and irritability are reflective of deficiencies in the areas of judgment, thinking, and mood. 

Moreover, the Veteran has experienced suicidal ideation during the claim period; he has performed obsessed rituals (hand washing, completing laundry twice, and re-doing housework); there has been near continuous depression and the Veteran has reported frequent panic attacks; and he has reported occasional neglect of personal hygiene.  The Board acknowledges that the examiners who conducted the September 2011 and July 2014 VA examinations indicated that the severity of Veteran's psychiatric symptoms met the criteria for 30 and 50 percent ratings, respectively, under the General Rating Formula.  Also, Dr. Flexman indicated in his January 2015 letter that the Veteran's PTSD symptoms met the criteria for a 50 percent rating under the General Rating Formula.  Nevertheless, the results of the PTSD Symptom Scale Interview, the Beck Anxiety Inventory, and the Beck Depression Inventory which were conducted during the September 2011 VA examination were indicative of severe symptomatology (and the Veteran reported that he actually under reported his symptoms during this testing) and the overall symptomatology described and demonstrated during the claim period (including during the September 2011 and July 2014 VA examinations) more closely approximates the criteria for a 70 percent rating under the General Rating Formula.

In addition, all GAF scores assigned during the claim period (including the GAF scores assigned by the September 2011 and July 2014 examinations) are indicative of serious to major impairment.  Specifically, GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Overall, the Board finds that the frequency and severity of the Veteran's psychiatric symptoms throughout the claim period is indicative of impairment contemplated by a 70 percent rating under the General Rating Formula.

The Board also finds, however, that a rating higher than 70 percent is not warranted at any time during the claim period.  Although the Veteran has been unemployed during the entire claim period and there is evidence of some occupational impairment due to his service-connected psychiatric disability, the evidence reflects that his employment ended due to a work-related physical disability and there is otherwise no evidence of total occupational impairment due to his service-connected psychiatric disability.  While he has generally been socially isolated, he remains in a long term marriage (albeit an impaired marriage due to his psychiatric disability), lives with his wife and adult son, and maintains some social contacts with his veteran friends and cousin.  Hence, total social impairment has not been shown.  

Furthermore, the Veteran has experienced some impaired memory and concentration, nightmares, occasional auditory hallucinations, and suicidal ideation and he has reported occasional neglect of personal hygiene.  Nevertheless, he has not generally demonstrated gross impairment in thought processes or communication, there have been no delusions and only occasional reports of auditory hallucinations, he has been cooperative with all examiners and has not exhibited any grossly inappropriate behavior during the claim period, he has not been in persistent danger of hurting himself or others, he has not experienced memory loss for names of close relatives, own occupation, or name, he has remained fully oriented to time and place during the claim period, and he has generally been able to perform activities of daily living.  Thus, he has not exhibited most of the symptoms listed in the examples for a 100 percent disability rating at any time during the claim period and total social and occupational impairment has not otherwise been demonstrated.  

In light of the above evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 70 percent but no higher rating for the service-connected PTSD have been met under the General Rating Formula during the entire claim period.  

The Board notes that the service-connected psychiatric disability is not shown to involve any other factor(s) warranting evaluation under any other provision(s) of VA's rating schedule at any pertinent period. 

The above determinations are based upon consideration of applicable pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point during the claim period has the Veteran's service-connected psychiatric disability reflected so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra.  

However, if the schedular criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extra-schedular rating is warranted.

The symptoms associated with the Veteran's psychiatric disability, as set forth above, are all contemplated by the appropriate rating criteria under the General Rating Formula.  Specifically, the General Rating Formula provides compensation based upon the extent to which all psychiatric symptoms result in social and occupational impairment.  The criteria in the General Rating Formula include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Hence, the rating assigned for the service-connected psychiatric disability during the claim period contemplates all of the Veteran's reported and observed symptoms during that period, as set forth above, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria. 

Further, the Board notes that, pursuant to Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  The Veteran's psychiatric disability is appropriately rated as a single disability and there is no additional psychiatric impairment that has not been attributed to or considered in conjunction with the service-connected disability.  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although, the Veteran has been unemployed during the entire claim period, the evidence reflects that he stopped working due to a physical work-related disability and there is otherwise no evidence or assertion that his psychiatric disability alone has actually or effectively rendered him unable to secure and follow all substantially gainful employment at any pertinent point.  Under these circumstances, no claim for a TDIU due to the psychiatric disability has been raised, and need not be addressed in conjunction with the current claim for increase.


ORDER

A 70 percent rating for PTSD is granted, subject to the legal authority governing the payment of VA compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


